Citation Nr: 1340637	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a supraspinatus tear of the right shoulder.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 





INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972; July 2002 to June 2003; and July 2005 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Private physical therapy records dated in May 2012 show that the severity of the Veteran's right shoulder disability may have worsened since the most recent VA examination in April 2012.  Reexamination is needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses for any treatment providers who have recently treated his right shoulder disability.  After securing the necessary release, the RO should request any relevant records identified which are not duplicates of records already contained in the claims file.  In addition, relevant VA treatment records dating since April 2012 should be obtained from the Nebraska VA Healthcare System.

2.  Schedule the Veteran for a VA shoulder examination to assess the current severity of his service-connected right shoulder disability.  The claims file must be reviewed by the examiner.  All indicated studies should be conducted, to include range of motion testing, and the results reported.  All symptomatology associated with the right shoulder supraspinatus tear should be reported. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide an appropriate period for response.  Thereafter, return the case to the Board if in order.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

